      Case 2:21-cv-00090-TLN-JDP Document 4 Filed 01/25/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DIANA NAHOURAII,                                 No. 2:21-cv-00090-TLN-JDP
12                       Plaintiff,
13           v.                                        SUA SPONTE REMAND ORDER
14    TRACI WEINERMAN, SPENCER
      WEINERMAN, QUENTIN
15    WEINERMAN, and DOES I through V,
      Inclusive,
16
                         Defendants.
17

18

19          This matter is before the Court on Defendants Traci Weinerman, Spencer Weinerman, and

20   Quentin Weinerman’s (collectively, “Defendants”) Notice of Removal. (ECF No. 1.) For the

21   reasons set forth below, the Court hereby REMANDS the action to the Superior Court of

22   California, County of El Dorado, due to lack of subject matter jurisdiction.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                       1
      Case 2:21-cv-00090-TLN-JDP Document 4 Filed 01/25/21 Page 2 of 4


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On or about January 4, 2021, Plaintiff Diana Nahouraii (“Plaintiff”) brought an action for

 3   unlawful detainer against Defendants and DOES I–V for possession of certain real property

 4   located in South Lake Tahoe, California. (ECF No. 1 at 7–34.) On January 19, 2021, Defendants

 5   filed a Notice of Removal, removing the unlawful detainer action from the El Dorado County

 6   Superior Court. (Id. at 1–9.)

 7          II.     STANDARD OF LAW

 8          28 U.S.C. § 1441 permits the removal to federal court of any civil action over which “the

 9   district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). “Removal is

10   proper only if the court could have exercised jurisdiction over the action had it originally been

11   filed in federal court.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). There are two

12   bases for federal subject matter jurisdiction: (1) federal question jurisdiction under 28 U.S.C. §

13   1331, and (2) diversity jurisdiction under 28 U.S.C. § 1332. A district court has federal question

14   jurisdiction in “all civil actions arising under the Constitution, laws, or treaties of the United

15   States.” 28 U.S.C. § 1331. A district court has diversity jurisdiction “where the matter in

16   controversy exceeds the sum or value of $75,000, . . . and is between citizens of different states,

17   or citizens of a State and citizens or subjects of a foreign state . . . .” 28 U.S.C. § 1332(a)(1)–(2).

18          Courts “strictly construe the removal statute against removal jurisdiction,” and “the

19   defendant always has the burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980

20   F.2d 564, 566 (9th Cir. 1992) (per curiam). Furthermore, “[i]f the district court at any time
21   determines that it lacks subject matter jurisdiction over the removed action, it must remedy the

22   improvident grant of removal by remanding the action to state court.” California ex rel. Lockyer

23   v. Dynegy, Inc., 375 F.3d 831, 838, as amended, 387 F.3d 966 (9th Cir. 2004), cert. denied 544

24   U.S. 974 (2005).

25          The “presence or absence of federal question jurisdiction is governed by the ‘well-pleaded

26   complaint rule,’ which provides that federal jurisdiction exists only when a federal question is
27   presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc., 482 U.S. at

28   386. Federal court jurisdiction therefore cannot be based on a defense, counterclaim, cross-claim,

                                                         2
         Case 2:21-cv-00090-TLN-JDP Document 4 Filed 01/25/21 Page 3 of 4


 1   or third-party claim raising a federal question. See Vaden v. Discover Bank, 556 U.S. 49 (2009);

 2   Hunter v. Philip Morris USA, 582 F.3d 1039, 1042–43 (9th Cir. 2009).

 3            III.   ANALYSIS

 4            Defendants appear to have removed the above-entitled action to this Court based on both

 5   federal question jurisdiction and diversity jurisdiction. (See ECF No. 1 at 1 (indicating removal

 6   based on federal question, caption noting removal based on “28 U.S.C. § 1441 and 1332

 7   [diversity jurisdiction]”).) The Court discusses each below.

 8                   A.      Federal Question Jurisdiction

 9            To the extent Defendants seek to establish federal question jurisdiction, they have failed to

10   do so. Defendants claim Plaintiff’s eviction order was terminated based on the “Federal CDC

11   Order” relating to the COVID-19 pandemic.1 (ECF No. 1 at 3.) Defendants further argue a

12   federal question exists as to whether Plaintiff complied with the Federal CDC Order and that the

13   Complaint “implicitly alleges compliance with the Federal CDC order.” (Id.) However, this

14   argument is unavailing.

15            It is clear that the Complaint itself contains only a single claim for unlawful detainer. (Id.

16   at 7–10 (citing Cal. Code Civ. Proc. § 1161(1)).) The instant Complaint therefore relies solely on

17   California state law and does not state any claims under federal law. (See id.) Furthermore, even

18   assuming Defendants intend to raise a federal defense based on Federal Regulation 55292 or

19   assert a counterclaim against Plaintiff’s unlawful detainer action, as articulated above, removal

20   cannot be based upon a defense, counterclaim, cross-claim, or third-party claim raising a federal
21   question. Caterpillar Inc., 482 U.S. at 392; see also Vaden, 556 U.S. at 49, 60–62; Hunter, 582

22   F.3d at 1042–43. Thus, Defendants cannot establish federal question jurisdiction.

23                   B.      Diversity Jurisdiction

24            To the extent Defendants seek to establish diversity jurisdiction, they have also failed to

25

26
     1
             Defendants do not specifically identify the “CDC Order” to which they refer, but the
     Court assumes that Defendants are referring to the temporary eviction moratorium issued by the
27   Centers for Disease Control and Prevention entitled “Temporary Halt in Residential Evictions to
     Prevent Further Spread of COVID-19.” 85 Fed. Reg. 55292 (Sept. 4, 2020). This moratorium is
28   effective September 4, 2020 through December 31, 2020. Id.

                                                         3
      Case 2:21-cv-00090-TLN-JDP Document 4 Filed 01/25/21 Page 4 of 4


 1   do so. Defendants assert the amount in controversy exceeds $75,000 but they do not assert the

 2   parties are citizens of different states. (ECF No. 1 at 4.) Accordingly, Defendants have not met

 3   their burden to establish diversity jurisdiction exists in this case. Gaus, 980 F.2d at 566.

 4          In short, because the state court Complaint indicates that the only cause of action is one

 5   for unlawful detainer, which arises solely under state law, this action does not arise under federal

 6   law. And because Defendants have failed to meet their burden of establishing that there is

 7   complete diversity between the parties named in the suit and the amount in controversy exceeds

 8   $75,000, the Court also does not have diversity jurisdiction. There being no apparent grounds for

 9   federal jurisdiction, it is appropriate to remand this case sua sponte for lack of federal diversity

10   and subject matter jurisdiction. See United Investors Life Ins. Co. v. Waddell & Reed Inc., 360

11   F.3d 960, 967 (9th Cir. 2004) (“the district court ha[s] a duty to establish subject matter

12   jurisdiction over the removed action sua sponte, whether the parties raised the issue or not.”).

13          IV.     CONCLUSION

14          For the reasons stated above, the Court hereby REMANDS this action to the Superior

15   Court of California for El Dorado County.

16          IT IS SO ORDERED.

17   DATED: January 21, 2021

18

19

20                                                             Troy L. Nunley
21                                                             United States District Judge

22

23

24

25

26
27

28

                                                         4
